PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



JPMorgan Chase / Greenblum & Bernstein1950 Roland Clarke PlaceReston VA 20191


In re Application of 
Rogers et al.
Application No. 17/183,836
Filed: 24 Feb 2021
For: METHOD AND SYSTEM FOR PAYMENT PROCESSING

:
:	DECISION ON PETITION
:	TO WITHDRAW FINALITY
:	UNDER 37 CFR 1.181
:
:



This is a decision in response to the petition filed on June 22, 2022 requesting the withdrawal of finality of the Office action mailed on May 2, 2022.

The petition is DISMISSED AS MOOT.

	
Background

A review of the record shows:

On May 2, 2022, a final Office action was mailed.
On June 22, 2022, the instant petition was filed.
On August 8, 2022, a Request for Continued Examination (RCE) was filed along with accompanying claim amendments.


Applicable Regulations, Rules and Statutes

MPEP 706.07(h)(V) recites, in part:

If an applicant timely files an RCE with the fee set forth in 37 CFR 1.17(e) and a submission that meets the reply requirements of 37 CFR 1.111, the Office will withdraw 

the finality of any Office action to which a reply is outstanding and the submission will be entered and considered. See 37 CFR 1.114(d) […] (Emphasis added)


Discussion and Analysis

In light of the fact that the RCE was filed by petitioner with the appropriate fee set forth in 37 CFR 1.17(e), the Office is required to withdraw the finality of any Office action to which a reply is outstanding and the submission will be entered and considered. See CFR 1.114(d) (See MPEP 706.07(h)(V)). Thus, petitioner’s own action of filing the RCE on August 8, 2022 has necessitated the withdrawal of finality, regardless of the merits of the instant petition.

Summary

Therefore, petitioner’s request for relief is hereby DISMISSED AS MOOT.

In accordance with MPEP 706.07(h)(V), the RCE submission will be considered accordingly by the examiner.

Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.


/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        ___________________________________-

Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734

/DR/ /WB/ 08/16/2022